 



Exhibit 10.2
May __, 2006
Hana Biosciences, Inc.
400 Oyster Point Boulevard, Suite 215
South San Francisco, California 94080
Ladies and Gentlemen:
     The undersigned entity sets forth on Schedule I hereto (the “Investor”)
hereby confirms and agrees with you as follows:
     1. This Purchase Agreement (this “Agreement”) is made as of the date hereof
between Hana Biosciences, Inc., a Delaware corporation (the “Company”), and the
Investor that is a signatory to this Agreement.
     2. The Company has authorized the sale and issuance of up to ___shares of
common stock (the “Shares”) of the Company, par value $.001 per share (the
“Common Stock”), to certain investors (the “Offering”), as more fully described
in that certain Placement Agency Agreement (the “Placement Agency Agreement”)
dated the date hereof by and between the Company and Lehman Brothers Inc.,
Jefferies & Company, Inc. and Oppenheimer Co. Inc. (the “Placement Agents”), a
copy of which has been furnished to the Investor. All defined terms used herein
and not otherwise defined shall have the same meanings ascribed to such terms in
the Placement Agency Agreement.
     3. Subject to execution by the Company and the Placement Agents of the
Placement Agency Agreement, the Company and the Investor agree that the Investor
will purchase from the Company and the Company will issue and sell to the
Investor the number of shares of Common Stock set forth opposite the Investor’s
name on Schedule I hereto, at a purchase price of $_____ per share, pursuant to
the Terms and Conditions for Purchase of Shares attached hereto as Annex I and
incorporated herein by reference as if fully set forth herein. The Investor
acknowledges that the Offering is not being underwritten by the Placement Agents
and that there is no minimum offering amount. Shares will be credited to the
Investor using customary book-entry procedures.
     4. The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, and
(b) except as set forth on Annex II hereof, it is not an NYSE member, and it has
no direct or indirect affiliation or association with any, NYSE member as of the
date hereof.
     5. The Investor confirms that it has received the Registration Statement
and the Prospectus, and has reviewed the Registration Statement and the
Prospectus before making its decision to purchase and invest in the Shares
pursuant to this Agreement. The Investor further confirms that it has had full
access to all other filings made by the Company with the Securities and Exchange
Commission, and that it was able to read, review, download and print each such
filing.

1



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

            AGREED AND ACCEPTED:

Name of Investor:
      By:           Name:           Title:        

HANA BIOSCIENCES, INC.



By:  

 
Name:
Title:



2



--------------------------------------------------------------------------------



 



SCHEDULE I
INVESTOR SCHEDULE

                      Investor Name,             Address and   Number of Shares
to         Telephone Number   be Purchased   Price Per Share   Aggregate Price
 
        $       $  

3



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF SHARES
     1. Agreement to Sell and Purchase the Shares; Subscription Date.
     1.1 Upon the terms and subject to the conditions hereinafter set forth, at
the Closing (as defined in Section 2 below), the Company will sell to the
Investor, and the Investor will purchase from the Company, the number of shares
of Common Stock set forth on Schedule I of this Agreement at the purchase price
set forth therein.
     1.2 The Company may enter into agreements similar to this Agreement with
certain other investors (the “Other Investors”) and expects to complete sales of
Shares to them. (Each Investor and the Other Investors hereinafter collectively
are referred to as the “Investors,” and this Agreement and the agreements
executed by the Other Investors are hereinafter collectively referred to as the
“Agreements”). The Company may accept or reject any one or more Agreements in
its sole discretion.
     2. Delivery of the Shares at Closing. The completion of the purchase and
sale of the Shares (the “Closing”) shall take place as provided in Section 2 of
the Placement Agency Agreement and the Escrow Agreement.
          The Company’s obligation to issue and sell the Shares to the Investor
shall be subject to the accuracy of the representations and warranties made by
the Investor and the fulfillment of those undertakings of the Investor to be
fulfilled prior to the Closing.
          The Investor’s obligation to purchase the Shares shall be subject to
the condition that the Placement Agent shall not have (a) terminated the
Placement Agency Agreement pursuant to the terms thereof or (b) determined that
the conditions to closing in the Placement Agency Agreement have not been
satisfied.
     3. Representations, Warranties and Covenants of the Company.
     3.1 The Company hereby represents and warrants to the Investor that this
Agreement constitutes a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
     3.2 The representations, warranties and covenants of the Company set forth
in Section 1 of the Placement Agency Agreement may be relied upon by the
Investor, which shall be a third party beneficiary thereof.
     3.3 The Company hereby covenants with the Investors that the Company shall,
prior to market open on the day following the date hereof, issue a press release
disclosing the material terms of the Offering.

4



--------------------------------------------------------------------------------



 



     4. Representations, Warranties and Covenants of the Investor.
     4.1 The Investor represents and warrants that it has received the
Registration Statement and the Prospectus.
     4.2 The Investor further represents and warrants to, and covenants with,
the Company that (i) the Investor has full right, power, authority and capacity
to enter into this Agreement and to consummate the transactions contemplated
hereby and has taken all necessary action to authorize the execution, delivery
and performance of this Agreement, and (ii) this Agreement constitutes a valid
and binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
     4.3 The Investor represents and warrants to, and covenants with, the
Company that: (i) the Investor is knowledgeable, sophisticated and experienced
in making, and is qualified to make, decisions with respect to investments in
shares representing an investment decision like that involved in the purchase of
the Shares; and (ii) the Investor has, in connection with its decision to
purchase the number of Shares set forth on Schedule I to the Agreement, relied
solely upon the Registration Statement, the Prospectus, and any amendments or
supplements thereto and has not relied upon any information provided by the
Placement Agents in their capacity as Placement Agents for the Company.
     4.4 The Investor understands that nothing in the Prospectus and any
supplement thereto, this Agreement or any other materials presented to the
Investor in connection with the purchase and sale of the Shares constitutes
legal, tax or investment advice. The Investor has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Shares.
     4.5 From and after obtaining knowledge of the sale of the Shares
contemplated hereby, the Investor has not taken, and prior to the public
announcement of the transaction the Investor shall not take, any action that has
caused or will cause the Investor to have, directly or indirectly, sold or
agreed to sell any Common Stock, effected any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the Securities Exchange Act of 1934, as amended) with respect to the
Common Stock, granted any other right (including, without limitation, any put or
call option) with respect to the Common Stock or with respect to any security
that includes, relates to or derives any significant part of its value from the
Common Stock, whether or not, directly or indirectly, in order to hedge its
position in the Shares.
     5. Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement, all covenants,
agreements, representations and warranties made by the Company and the Investor
herein shall survive the execution of this Agreement, the delivery to the
Investor of the Shares being purchased and the payment therefor.
     6. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed (A) if within domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if delivered
from outside the United States, by International Federal Express or facsimile,
and shall be deemed given (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by a nationally recognized overnight carrier, one business day after so mailed,
(iii) if

5



--------------------------------------------------------------------------------



 



delivered by International Federal Express, two business days after so mailed,
(iv) if delivered by facsimile, upon electronic confirmation of receipt and
shall be delivered as addressed as follows: (a) if to the Company, then as
provided in Section 10 of the Placement Agency Agreement; and (b) if to the
Investor, at its address on Schedule I hereto, or at such other address or
addresses as may have been furnished to the Company in writing.
     7. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.
     8. Headings. The headings of the various sections of this Agreement have
been inserted for convenience or reference only and shall not be deemed to be
part of this Agreement.
     9. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
     10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law.
     11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

6